        Case: 3:17-cr-00120-jdp Document #: 48 Filed: 04/09/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA

             v.                                             Case No. 17-cr-120-jdp

DEBORAH MARCELLUS ,

                           Defendant.


         GOVERNMENT’S MOTION TO RECONSIDER BRIEFING SCHEDULE



      On April 8, 2020, defendant filed a Motion for Compassionate Release under the

First Step Act. (R. 46). In that motion, the defendant proposed that the government be

required to respond to the motion in five days and the defense have one day to reply.

Defendant also requested that the Court direct the U.S. Probation Office to turn over all

of the defendant’s medical records from FMC Carswell, including those from her

hospitalization at JBS Hospital in Fort Worth that are in the Federal Bureau of Prison’s

(BOP) custody, and a copy of her petition for compassionate release and related

documentation. Presumably, the U.S. Probation Office would first have to obtain

documentation from BOP and then provide the responsive records to the parties.

      On April 9, 2020, the Court set a briefing schedule giving the government five

days to respond, consistent with defendant’s request. The government respectfully

requests that the Court reconsider and amend the current briefing schedule to require

the government to respond three days after the U.S. Probation Office receives the
        Case: 3:17-cr-00120-jdp Document #: 48 Filed: 04/09/20 Page 2 of 2



medical records and compassionate release administrative materials requested by the

defense.

       The government cannot respond to the defendant’s motion without an

opportunity to review the BOP documentation. Most significantly, the government

needs to review the documentation supporting defendant’s assertion that she has

already exhausted her administrative remedies. The First Step Act requires that a

defendant exhaust administrative appeals through BOP or wait 30 days after presenting

a request to the warden before seeking judicial relief. See 18 U.S.C. § 3582(c)(1)(A).

       While the government understands that the defendant wants her motion decided

as soon as possible, the government has an obligation to object when a defendant has

not met the statutory requirements. Until the government has an opportunity to review

the BOP documentation, it cannot meaningfully take a position other than to argue that

absent proof of exhaustion of administrative remedies, this Court is without legal

authority to grant the defendant’s motion. Id; see also United States v. Raia, 2020 WL

1647922, at *2 (3d Cir., April 2, 2020) (affirming administrative exhaustion requirements

even in light of COVID-19).

              Dated this 9th day of April, 2020.

                                              Respectfully submitted,

                                              SCOTT C. BLADER
                                              United States Attorney

                                              By:   /s/

                                              AARON D. WEGNER
                                              Assistant U. S. Attorney
